Citation Nr: 1816604	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-04 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 23, 2004, for the assignment of a  70 percent rating for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Jackson, Counsel





INTRODUCTION

The Veteran had active military service from June 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the RO. 

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. In a December 2007 rating action, the RO assigned an increased 70 percent rating for the service-connected PTSD effective March 23, 2004. 

2. The Veteran was properly apprised of his appellate rights but he did not appeal this decision.  


CONCLUSION OF LAW

The legal criteria for an effective date prior to March 23, 2004, for the assignment of a 70 percent rating for the service-connected PTSD have not been met. 38 U.S.C. §§ 5110, 7105 (2012); 38 C.F.R. §§ 3.400, 20.302, 20.1103 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C. § 5110(a), (b); 38 C.F.R. § 3.400. The effective date is the date of receipt of claim or the date entitlement arose, whichever is later. However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service. 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C. § 5101(a)). 38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim. Such an informal claim must identify the benefit sought. 38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

The original claim for compensation for PTSD was received on October 7, 1999. Effectuating a November 2007 Board decision granting increased ratings, in December 2007 the RO assigned a 30 percent rating for the disability effective October 7, 1999; a 70 percent rating effective March 23, 2004; and a 100 percent rating effective May 1, 2006. The Veteran was notified of the decision by a letter dated December 21, 2007. The Veteran did not appeal this decision.  

In July 2010, the Veteran asserted that he should be awarded an increased 70 percent rating as of 1999. The appeal lacks legal merit. The effective dates for the increased ratings for the PTSD were assigned in a December 2007 rating decision.  The Veteran did not appeal and that decision is final.  He may not now challenge the effective date as that would be a freestanding claim for an earlier effective date. Case law emphasizes that once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006); see Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc); see also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005). 

The Court has held that in a case where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).


ORDER

An effective date prior to March 23, 2004 for the assignment of an increased 70 percent rating for the service-connected for PTSD is dismissed.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


